
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 732
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2009
			Mr. Adler of New
			 Jersey (for himself, Mr.
			 Maffei, Mr. Filner,
			 Mr. Foster,
			 Mr. Holt, Mr. LoBiondo, Mrs.
			 Lowey, Mr. McMahon,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Murphy of New York,
			 Mr. Pallone,
			 Mr. Pascrell,
			 Mr. Rothman of New Jersey,
			 Ms. Linda T. Sánchez of California,
			 Ms. Loretta Sanchez of California,
			 Mr. Teague,
			 Mr. Waxman, and
			 Mr. Wolf) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the release of convicted
		  terrorist Abdel Basset Mohamed al-Megrahi from a prison in Scotland to return
		  home to Libya.
	
	
		Whereas, on December 21, 1988, Pan Am Flight 103, from
			 London to New York, was destroyed by a bomb, killing all 259 people on board,
			 11 civilians on the ground, for a total of 270 people which included 189 people
			 from the United States;
		Whereas, on January 31, 2001, Abdel Basset Mohamed
			 al-Megrahi was sentenced to life in prison for his participation in the bombing
			 of Pan Am Flight 103;
		Whereas, on August 20, 2009, the Scottish Government
			 released him on compassionate grounds to return to Libya due to
			 terminal prostate cancer;
		Whereas, on August 20, 2009, the White House expressed
			 deep regret for the decision to release Abdel Basset Mohamed al-Megrahi and has
			 stated that he should serve out his sentence in Scotland;
		Whereas, on August 20, 2009, the United States Secretary
			 of State, Hilary Rodham Clinton, expressed the United States deep
			 disappointment by the decision of the Scottish Government to release Abdel
			 Basset Mohamed al-Megrahi and deepest sympathies to the families of the
			 victims; and
		Whereas, on August 21, 2009, the Director of the Federal
			 Bureau of Investigation, Mr. Robert Meuller III, expressed his outrage of the
			 release of Abdel Basset Mohamed al-Megrahi to the Scottish Justice Secretary,
			 Kenny MacAskill, stating Your action in releasing Megrahi is as
			 inexplicable as it is detrimental to the cause of justice. Indeed your action
			 makes a mockery of the rule of law. Your action gives comfort to terrorists
			 around the world who now believe that regardless of the quality of the
			 investigation, the conviction by jury after the defendant is given all due
			 process, and sentence appropriate to the crime, the terrorist will be freed by
			 one man's exercise of compassion. Your action rewards a
			 terrorist even though he never admitted to his role in this act of mass murder
			 and even though neither he nor the government of Libya ever disclosed the names
			 and roles of others who were responsible.: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)strongly condemns the release of Abdel
			 Basset Mohamed al-Megrahi, who was convicted for participating in the bombing
			 of Pan Am 103, causing the deaths of 270 innocent people, including 189 United
			 States citizens;
			(2)extends deepest
			 sympathies to all the family members of the victims of Pan Am Flight 103;
			(3)recognizes this
			 type of action sends a negative message to terrorists and undermines the
			 judicial system in terrorist convictions;
			(4)expresses concern
			 for the celebration of Abdel Basset Mohamed al-Megrahi’s return to Libya
			 because this sends the wrong message to terrorists; and
			(5)urges the
			 Government of Libya to immediately place Abdel Basset Mohamed al-Megrahi under
			 house arrest.
			
